Citation Nr: 1011244	
Decision Date: 03/25/10    Archive Date: 04/07/10

DOCKET NO.  08-19 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Bredehorst
INTRODUCTION

The Veteran served on active duty from May 1963 to March 
1967. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2007 rating decision by the 
Nashville RO that granted service connection for PTSD, rated 
10 percent.  In January 2010, the Veteran testified before 
the undersigned at a Travel Board hearing; a transcript of 
this hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

The Veteran underwent a VA examination in December 2007.  A 
February 2009 statement from the Veteran's representative and 
VA treatment records in 2008 note symptoms such as suicidal 
thoughts, frequent crying, a shorter temper with frequent 
angry outbursts, anxiety, and poor concentration, which were 
not previously reported on the VA examination.  Since these 
additional symptoms may suggest a worsening of his PTSD, the 
Veteran should be afforded a VA examination to ascertain the 
current level of impairment due to his PTSD.

Ongoing VA treatment records since October 2008 should be 
obtained since they are constructively of record.  See Bell 
v. Derwinski, 2 Vet.App. 611, 613 (1992); see also Dunn v. 
West, 11 Vet.App. 462, 466- 67 (1998)

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC will secure the Veteran's 
treatment records for PTSD since October 
2008 from the Chattanooga VA Outpatient 
Clinic.
2.  After the above development is 
completed, the RO/AMC will schedule the 
Veteran for a comprehensive VA 
psychiatric examination to determine the 
severity of his service-connected PTSD.  
The Veteran's claims file must be made 
available to the examiner for review in 
conjunction with the evaluation, and the 
examiner must acknowledge such receipt 
and review in any report generated as a 
result of this examination.  All studies 
deemed necessary should be performed.  
The examiner should report all symptoms 
associated with the Veteran's PTSD with 
particular attention paid to specific 
criteria set forth in VA's schedule for 
rating psychiatric disabilities.

4.  The RO/AMC must notify the Veteran 
that it is his responsibility to report 
for the examination and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. § 
3.655 (2009).  In the event that the 
Veteran does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

5.  Following such development, the 
RO/AMC should review and readjudicate the 
claim.  See 38 C.F.R. § 4.2.  If any such 
action does not resolve the claim, the 
RO/AMC shall issue the Veteran and his 
representative a Supplemental Statement 
of the Case.  Thereafter, the case should 
be returned to the Board, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


